Exhibit 10.1

FORM OF
INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is made and entered into as of
     , by and between THE ST. JOE COMPANY, a Florida corporation (the
“Company”), and        (“Indemnified Party”).

Recitals

WHEREAS, it is essential to the Company to retain and attract talented and
experienced persons as directors and officers;

WHEREAS, Indemnified Party is a director and/or an officer of the Company;

WHEREAS, both the Company and Indemnified Party recognize the increased risk of
litigation and other claims being asserted against directors and officers of
public companies;

WHEREAS, the Amended and Restated Bylaws of the Company (the “Bylaws”) require
the Company to indemnify and advance expenses to its directors and officers to
the fullest extent permitted by the Florida Business Corporation Act;

WHEREAS, the Indemnified Party needs specific contractual assurance that the
protection promised by the Bylaws will be available to Indemnified Party,
regardless of, among other things, any amendment to or revocation of the Bylaws
or any change in the composition of the Board of Directors of the Company (the
“Board”);

WHEREAS, the Company believes it is in the best interests of the Company and its
shareholders to provide for the indemnification of and the advancing of expenses
to the Indemnified Party as set forth in this Agreement; and

WHEREAS, Indemnified Party has been serving and intends to continue serving as a
director and/or officer of the Company in part in reliance on this Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and as an inducement
to Indemnified Party to continue to serve as a director and/or officer of the
Company, the parties hereto, intending to be legally bound, hereby agree as
follows:

1. Certain Definitions.

In addition to terms defined elsewhere herein, the following terms have the
following meanings when used in this Agreement:

(a) “Affiliate” has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act “).

(b) “Claim” means any threatened, asserted, pending or completed claim, action,
suit or proceeding, or any hearing, inquiry or investigation, whether instituted
by the Company or any governmental agency or any other party, that Indemnified
Party in good faith believes might lead to the institution of any such claim,
action, suit or proceeding, whether civil, criminal, administrative,
investigative or other, including any arbitration or other alternative dispute
resolution mechanism.

(c) “Expenses” include reasonable attorneys’ fees and all other reasonable
costs, expenses and obligations (including experts’ fees, court costs,
retainers, transcript fees, duplicating costs, printing and binding costs, as
well as telecommunications, postage and courier charges) paid or incurred in
connection with investigating, defending, settling, being a witness in or
participating in (including on appeal), or preparing to investigate, defend, be
a witness in or participate in, any Claim relating to any Indemnifiable Event.

(d) “Indemnifiable Amounts” means any and all Expenses, liability, loss and
damages (including judgments, fines, penalties, ERISA excise taxes and amounts
paid in settlement and all interest, assessments or other charges paid or
payable in connection with or in respect of such Expenses, judgments, fines,
penalties, excise taxes or amounts paid in settlement) arising out of or
resulting from any Claim relating to an Indemnifiable Event.

(e) “Indemnifiable Event” means any event or occurrence, whether occurring
before or after the date of this Agreement, related to the fact that Indemnified
Party is or was or is claimed to be a director, officer, employee, agent,
independent contractor, shareholder or fiduciary of the Company or its
Affiliates, or is or was serving at the request of the Company or any of its
Affiliates as a director, officer, employee, agent, independent contractor,
shareholder, member, partner, trustee, manager or fiduciary of a Related Entity,
or by reason of anything done or not done by Indemnified Party in any such
capacity.

(f) “Independent Legal Counsel” means an attorney or firm of attorneys who is
experienced in matters of corporate law and who shall not have otherwise
performed services for the Company, the Board or any individual officer or
director within the last five years.

(g) “Related Entity” means any corporation, limited liability company,
partnership, joint venture, trust, employee benefit plan or other enterprise or
entity of which such person is or was serving at the request of the Company or
any of its Affiliates as a director, officer, employee, agent, independent
contractor, shareholder, member, partner, trustee, manager or fiduciary.

(h) “Reviewing Party” means (1) a quorum of the Board consisting of directors
who are not a party to the Claim at issue; (2) a committee designated by the
Board (in which directors who are parties to the Claim at issue may participate)
consisting of at least two members of the Board who are not a party to the Claim
at issue; or (3) Independent Legal Counsel, selected by the group described in
clause (1), or if such group cannot be constituted, then the committee described
in clause (2), or if such committee cannot be constituted, then the Board
(including the participation of directors who are parties to the Claim at
issue).

2. Indemnification; Advancement of Expenses.

(a) In the event Indemnified Party was, is or becomes a party to or witness or
other participant in, or is threatened to be made a party to or witness or other
participant in, a Claim by reason of (or arising in part out of) an
Indemnifiable Event, the Company shall indemnify Indemnified Party to the
fullest extent permitted by law as soon as practicable but in any event no later
than 30 days after written demand is presented to the Company, against any and
all Indemnifiable Amounts.

(b) Indemnified Party shall notify the Company in writing promptly and in any
event within 30 days after the Indemnified Party has actual knowledge of any
Claim. The notice shall include a detailed written description of the Claim, the
Indemnifiable Event and the facts giving rise thereto, together with the
Indemnifiable Amount or an estimate of the Indemnifiable Amount arising
therefrom.

(c) If so requested by Indemnified Party, the Company shall advance (within 10
business days of such request) any and all Expenses incurred by Indemnified
Party (an “Expense Advance”). The Company shall, in accordance with such request
(but without duplication), either (i) pay such Expenses on behalf of Indemnified
Party, or (ii) reimburse Indemnified Party for such Expenses. Indemnified
Party’s right to an Expense Advance is absolute and shall not be subject to any
prior determination by the Reviewing Party that Indemnified Party has satisfied
any applicable standard of conduct for indemnification.

(d) Notwithstanding anything in this Agreement to the contrary, Indemnified
Party shall not be entitled to indemnification or any Expense Advances pursuant
to this Agreement (i) in connection with any Claim initiated by Indemnified
Party against the Company or any director or officer of the Company unless
(x) the Company has joined in or the Board has authorized or consented to the
initiation of such Claim, or (y) the Claim is one to enforce Indemnified Party’s
rights under this Agreement; or (ii) on account of any suit in which judgment is
rendered against Indemnified Party pursuant to Section 16(b) of the Exchange Act
for an accounting of profits made from the purchase or sale by the Indemnified
Party of securities of the Company.

(e) (1) Notwithstanding the foregoing, (i) the indemnification obligations of
the Company under Section 2(a) shall be subject to the condition that the
Reviewing Party shall not have determined (in a written opinion, in any case in
which Independent Legal Counsel is involved) that Indemnified Party would not be
permitted to be indemnified under applicable law, and (ii) the obligation of the
Company to make an Expense Advance pursuant to Section 2(c) shall be subject to
the condition that, if, when and to the extent that the Reviewing Party
determines that Indemnified Party would not be permitted to be so indemnified
under applicable law, the Indemnified Party shall reimburse the Company for all
such amounts theretofore paid, subject to Section 2(e)(3) below. The parties
agree that the foregoing agreement by Indemnified Party shall be deemed to
satisfy any requirement that Indemnified Party provide the Company with an
undertaking to repay any Expense Advance if it is ultimately determined that
Indemnified Party is not entitled to indemnification under applicable law.
Indemnified Party’s undertaking to repay such Expense Advances shall be
unsecured and interest-free.

(2) If there has been no determination by the Reviewing Party, or if the
Reviewing Party determines that Indemnified Party would not be permitted to be
indemnified in whole or in part under applicable law, Indemnified Party shall
have the right to commence litigation seeking an initial determination by the
court or challenging any determination by the Reviewing Party or any aspect
thereof, including the legal or factual bases therefor. The Company hereby
consents to service of process and to appear in any such proceeding. The basis
of such indemnification by virtue of a court determination shall be a
determination by such court that indemnification of Indemnified Party is proper
in the circumstances because Indemnified Party has met the applicable standard
of conduct. If successful, in whole or in part, Indemnified Party shall also be
entitled to be paid the Expenses of prosecuting such litigation. Absent such
litigation, any determination by the Reviewing Party shall be conclusive and
binding on the Company and Indemnified Party.

(3) If Indemnified Party commences legal proceedings in a court of competent
jurisdiction as described in Section 2(e)(2) above to secure a determination
that Indemnified Party should be indemnified under applicable law, Indemnified
Party shall not be required to reimburse the Company for any Expense Advance
until a final judicial determination is made with respect thereto (as to which
all rights of appeal therefrom have been exhausted or lapsed).

3. Indemnification for Additional Expenses.

The Company shall indemnify Indemnified Party against any and all Expenses and,
if requested by Indemnified Party, shall provide such Expense Advances to
Indemnified Party subject to and in accordance with Section 2(c), which are
incurred by Indemnified Party in connection with any action brought by
Indemnified Party for (i) indemnification or payment of Expense Advances by the
Company under this Agreement or the Bylaws now or hereafter in effect, and/or
(ii) recovery under any directors’ and officers’ liability insurance policies
maintained by the Company, regardless of whether Indemnified Party ultimately is
determined to be entitled to such indemnification, Expense Advance or insurance
recovery, as the case may be.

4. Partial Indemnity, Etc.

If Indemnified Party is entitled under any provision of this Agreement to
indemnification by the Company for some or a portion of the Expenses or other
Indemnifiable amounts in respect of a Claim but not, however, for the total
amount thereof, the Company shall nevertheless indemnify Indemnified Party for
the portion thereof to which Indemnified Party is entitled. Moreover,
notwithstanding any other provision of this Agreement, to the extent that
Indemnified Party has been successful on the merits or otherwise in defense of
any or all Claims relating in whole or in part to an Indemnifiable Event or in
defense of any issue or matter therein, including dismissal without prejudice,
Indemnified Party shall be indemnified against all Expenses incurred in
connection therewith.

5. Witness Expenses.

The Company agrees to compensate Indemnified Party for the reasonable value of
Indemnified Party’s time spent, and to reimburse Indemnified Party for all
Expenses incurred by Indemnified Party, in connection with being a witness, or
if Indemnified Party is threatened to be made a witness, with respect to any
Claim involving the Company to which Indemnified Party is not a party.

6. No Presumptions.

For purposes of this Agreement, the termination of any Claim by judgment, order,
settlement (whether with or without court approval) or conviction, or upon a
plea of nolo contendere, or its equivalent, shall not create a presumption that
Indemnified Party did not meet any particular standard of conduct or have any
particular belief or that a court has determined that indemnification is not
permitted by applicable law. In addition, neither the failure of the Reviewing
Party to have made a determination as to whether Indemnified Party has met any
particular standard of conduct or had any particular belief, nor an actual
determination by the Reviewing Party that Indemnified Party has not met such
standard of conduct or did not have such belief, prior to the commencement of
legal proceedings by Indemnified Party to secure a judicial determination that
Indemnified Party should be indemnified under applicable law shall be a defense
to Indemnified Party’s claim or create a presumption that Indemnified Party has
not met any particular standard of conduct or did not have any particular
belief.

7. Nonexclusivity, Etc.

The rights of Indemnified Party hereunder shall be in addition to any other
rights Indemnified Party may have under the Bylaws, applicable law or otherwise.
To the extent that a change in applicable law (whether by statute or judicial
decision) permits greater indemnification by agreement than would be afforded
currently under the Bylaws or this Agreement, it is the intent of the parties
hereto that Indemnified Party shall enjoy by this Agreement the greater benefits
so afforded by such change.

8. Liability Insurance.

The Company shall maintain an insurance policy or policies providing directors’
and officers’ liability insurance meeting the requirements established by the
Board from time to time. Indemnified Party shall be covered by such policy or
policies, in accordance with its or their terms, to the maximum extent of the
coverage available for any director or officer of the Company, whether or not
the Company would have the power to indemnify Indemnified Party against such
liability under the provisions of this Agreement or applicable law.

9. Amendments, Etc.

No supplement, modification or amendment of this Agreement shall be binding
unless executed in writing by both of the parties hereto. No waiver of any of
the provisions of this Agreement shall be deemed or shall constitute a waiver of
any other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver. Except as specifically provided herein, no
failure to exercise or any delay in exercising any right or remedy hereunder
shall constitute a waiver thereof.

10. Subrogation.

In the event of payment under this Agreement, the Company shall be subrogated to
the extent of such payment to all of the rights of recovery of Indemnified
Party, who shall execute all papers reasonably required and shall do everything
that may be reasonably necessary to secure such rights, including the execution
of such documents necessary to enable the Company effectively to bring suit to
enforce such rights.

11. No Duplication of Payments.

The Company shall not be liable under this Agreement to make any payment in
connection with any Claim made against Indemnified Party to the extent
Indemnified Party has otherwise actually received payment (under any insurance
policy, the Bylaws or otherwise) of the amounts otherwise indemnifiable
hereunder.

12. Defense of Claims.

The Company shall be entitled to participate in the defense of any Claim
relating to an Indemnifiable Event or to assume the defense thereof, with
counsel reasonably satisfactory to Indemnified Party; provided that if
Indemnified Party believes, after consultation with counsel selected by
Indemnified Party, that (i) the use of counsel chosen by the Company to
represent Indemnified Party would present such counsel with an actual or
potential conflict of interest, (ii) the named parties in any such Claim
(including any impleaded parties) include both the Company and Indemnified Party
and Indemnified Party concludes that there may be one or more legal defenses
available to him or her that are different from or in addition to those
available to the Company, or (iii) any such representation by such counsel would
be precluded under the applicable standards of professional conduct then
prevailing, then Indemnified Party shall be entitled to retain separate counsel
(but not more than one law firm plus, if applicable, local counsel in respect of
any particular Claim) at the Company’s expense. The Company shall not waive any
privilege or right available to Indemnified Party in any such Claim without
Indemnified Party’s prior written consent. The Company shall not be liable to
Indemnified Party under this Agreement for any amounts paid in settlement of any
Claim relating to an Indemnifiable Event effected without the Company’s prior
written consent. The Company shall not, without the prior written consent of
Indemnified Party, effect any settlement of any Claim relating to an
Indemnifiable Event which Indemnified Party is or could have been a party unless
such settlement solely involves the payment of money and includes a complete and
unconditional release of Indemnified Party from all liability on all claims that
are the subject matter of such Claim. Neither the Company nor Indemnified Party
shall unreasonably withhold its or his or her consent to any proposed
settlement; provided that Indemnified Party may withhold consent to any
settlement that does not provide a complete and unconditional release of
Indemnified Party. If Indemnified Party is the subject of or is implicated in
any way during any proceeding, the Company will share with Indemnified Party any
information it has turned over to any third parties concerning the proceeding.

13. Binding Effect, Etc.

This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto and their respective successors (including any
direct or indirect successor by purchase, merger, consolidation or otherwise to
all, substantially all, or a substantial part, of the business and/or assets of
the Company), assigns, spouses, heirs, executors and personal and legal
representatives. The Company shall require and cause any successor (whether
direct or indirect by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business and/or assets of the Company, by written
agreement in form and substance satisfactory to Indemnified Party and his or her
counsel, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place. This Agreement shall continue in effect
regardless of whether Indemnified Party continues to serve as an officer and/or
director of the Company, an Affiliate or a Related Entity.

14. Severability.

The provisions of this Agreement shall be severable in the event that any of the
provisions hereof (including any provision within a single section, paragraph or
sentence) are held by a court of competent jurisdiction to be invalid, void or
otherwise unenforceable in any respect, and the validity and enforceability of
any such provision in every other respect and of the remaining provisions hereof
shall not be in any way impaired and shall remain enforceable to the fullest
extent permitted by law. Furthermore, to the fullest extent possible, the
provisions of this Agreement (including, without limitation, each portion of
this Agreement containing any provision held to be invalid, void or otherwise
unenforceable, that is not itself invalid, void or unenforceable) shall be
construed so as to give effect to the intent manifested by the provision held
invalid, illegal or unenforceable.

15. Counterparts.

This Agreement may be executed in one or more counterparts, each of which shall
for all purposes be deemed to be an original but all of which together shall
constitute one and the same agreement. Only one such counterpart signed by the
party against whom enforceability is sought needs to be produced to evidence the
existence of this Agreement.

16. Headings.

The headings of the sections and paragraphs of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction or interpretation thereof.

17. Governing Law.

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Florida applicable to contracts made and to be
performed in such state without giving effect to the principles of conflicts of
laws.

18. Venue; Process.

The parties agree that the exclusive jurisdiction and venue in any action
brought pursuant to this Agreement to enforce its terms or otherwise shall
properly lie in any state or federal court situated in Duval County, Florida
with proper subject matter jurisdiction thereof. The parties agree that they
will not object to any action commenced in the foregoing jurisdiction on the
basis of forum non conveniens. The parties further agree that the mailing by
certified or registered mail, return receipt requested, of any process required
by any such court shall constitute valid and lawful service of process against
them, without the necessity for service by any other means provided by statute
or rule of court.

19. Allowance for Compliance with SEC Requirements.

Indemnified Party acknowledges that the Securities and Exchange Commission
(“SEC”) has expressed the opinion that indemnification of directors and officers
from liabilities under the Securities Act of 1933 (the “1933 Act”) is against
public policy as expressed in the 1933 Act and is, therefore, unenforceable.
Indemnified Party hereby agrees that it will not be a breach of this Agreement
for the Company to undertake with the SEC in connection with the registration
for sale of any stock or other securities of the Company from time to time that,
in the event a claim for indemnification against such liabilities (other than
the payment by the Company of Expenses incurred or paid by a director or officer
of the Company in the successful defense of any action, suit or proceeding) is
asserted in connection with such stock or other securities being registered, the
Company will, unless in the opinion of its counsel the matter has been settled
by controlling precedent, submit to a court of competent jurisdiction on the
question of whether or not such indemnification by it is against public policy
as expressed in the 1933 Act and will be governed by the final adjudication of
such issue. The Indemnified Party further agrees that such submission to a court
of competent jurisdiction shall not be a breach of this Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

THE ST. JOE COMPANY

By:
Name:
Title:


INDEMNIFIED PARTY

